DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 12-37) in the reply filed on 12/17/2020 is acknowledged.
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 01/09/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/21/2020 and 12/17/2020, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-17, 25-27 and 28 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608).
For claim 12:  
Banks discloses a wireless mesh network for connecting a plurality of network nodes (see Banks, figure 1; abstract; plurality of network nodes) comprising: 
(see Banks, abstract; figure 1; a leader node); and a plurality of follower nodes (see Banks, abstract; a system includes a leader node in communication with a plurality of follower nodes); 
wherein: the leader node transmits one or more sync messages to the plurality of follower nodes (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes; also line 58-67), each sync message of the one or more sync messages indicating a beginning of a network interval (see Banks, figure 1; column 6, lines 40-42; the receiving node begins normal operation as either the leader node or a follower node depending on its leader indicator); the plurality of follower nodes each comprise a counter for tracking a receipt of sync messages received from the leader node (see Banks, at least at column 2, lines 49-67; leader and follower nodes may be synchronized with a specified period (e.g. the leader node may be configured to broadcast or otherwise transmit sleep commands to the follower nodes every 7 seconds that instruct the follower nodes to sleep for 5 seconds and each time a sleep command is received by a follower node, the follower node transitions from the awake mode to the sleep mode for 5 seconds. After each 5 second sleep period, the follower node automatically transitions back to the awake mode and sends, receives, and/or routes network messages until it receives the next sleep command, which arrives 2 seconds later; also see column 3, lines 1-21; column 4, column 5)  and the counter is incremented when a sync message is received and decremented when a sync message is not received (see Banks, at least at column 4, lines 47-67; column 2, lines 58-67; during the sleep mode, the leader and follower nodes cannot send, receive; column 6, lines ); and wherein any of the plurality of follower nodes will begin a process of electing a new leader node when the counter decreases to a predetermined value (see Banks, figure 5; column 4, lines 52-59; column 5, lines 1-62; each follower node has determined whether it should be the new leader node and the new leader node is elected, also see column 9; column 3-8).  
Banks does not explicitly disclose counter is incremented when a sync message is received and decremented when a sync message is not received.
Hong, from the same or similar fields of endeavor, discloses the sync message is included at the beginning of every hop period and the sync message is used to transmit a hop timer count which reflects a count remaining on a hop timer of the master node when it sets up the sync message and the hop timer tracks the time duration of a hop period (see Hong, column 6, lines 37-67; column 8, lines 54-55, 62-63; column 4, lines 10-32) and increment cycle counter (see figure 5, step 518) and decrement hops to beacon (see figure 6, steps 612, 614; figure 7A), column 11, lines 1-67 and 9-11; column 12-16;  it also decrements a count representing the number of hops prior to searching for another master node).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
For claim 14: 
In addition to rejection in claim 14, Banks-Hong further disclose wherein one of the plurality of follower nodes whose counter has decremented to the predetermined value transmits a first nominate message to begin the process of electing a new leader node (see Banks, column 5, lines 1-37). 
(see Hong, column 6, lines 37-67; column 8, lines 54-55, 62-63; column 4, lines 10-32) and increment cycle counter (see figure 5, step 518) and decrement hops to beacon (see figure 6, steps 612, 614; figure 7A), column 11, lines 1-67 and 9-11; column 12-16;  it also decrements a count representing the number of hops prior to searching for another master node).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
For claim 15: 
In addition to rejection in claim 15, Banks-Hong further disclose wherein the first nominate message is transmitted on a predetermined channel (see Banks, at least at column 6, lines 8-22; the receiving node rebroadcasts the initial nomination message assuming that the time-to-live value is above the TTL threshold).  
For claim 16: 
In addition to rejection in claim 16, Banks-Hong further disclose wherein the first nominate message is also transmitted on a second predetermined channel (see Banks, at least at column 6, lines 8-22, column 5, column 7-8; otherwise transmit a nomination message that is received by a second follower node, which then determines that it should be the new leader node and broadcasts or otherwise transmits a new nomination message).  
For claim 17: 
In addition to rejection in claim 17, Banks-Hong further disclose wherein the first nominate message includes data related to a suitability of the one of the plurality of follower nodes sending the first nominate message to act as a leader node (see Banks, at least at column 5, lines 16-37; column 7, lines 25-36; receiving node also determines whether it is leader-enabled. If the receiving node is leader-enabled, then the node compares its MAC address to the one in the nomination message; column 8, lines 11-22).  
For claim 25: 
Banks discloses a wireless mesh network for connecting a plurality of network nodes (see Banks, figure 1; abstract; plurality of network nodes) comprising: a leader node (see Banks, abstract; figure 1; a leader node); and a plurality of follower nodes (see Banks, abstract; a system includes a leader node in communication with a plurality of follower nodes); wherein: the leader node transmits sync messages to the plurality of follower nodes (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes; also line 58-67) indicating a beginning of successive network intervals (see Banks, figure 1; column 6, lines 40-42; the receiving node begins normal operation as either the leader node or a follower node depending on its leader indicator); and upon nonreceipt of a predetermined number of sync messages by a follower node, that follower node initiates a process of electing a new leader node by a sending a first nominate message that includes data related to a suitability of the follower node to act as a leader node (see Banks, at least at column 5, lines 16-37; column 7, lines 25-36; receiving node also determines whether it is leader-enabled. If the receiving node is leader-enabled, then the node compares its MAC address to the one in the nomination message; column 8, lines 11-22).  
Banks does not explicitly disclose upon nonreceipt of a predetermined number of sync messages by a follower node.
Hong, from the same or similar fields of endeavor, discloses the sync message is included at the beginning of every hop period and the sync message is used to transmit a hop timer count which reflects a count remaining on a hop timer of the master node when it sets up the sync message and the hop timer tracks the time duration of a hop period (see Hong, column 6, lines 37-67; column 8, lines 54-55, 62-63; column 4, lines 10-32) and increment cycle counter (see figure 5, step 518) and decrement hops to beacon (see figure 6, steps 612, 614; figure 7A), column 11, lines 1-67 and 9-11; column 12-16;  it also decrements a count representing the number of hops prior to searching for another master node).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
For claim 26: 
In addition to rejection in claim 26, Banks-Hong further disclose wherein: the plurality of follower nodes each comprise a counter for tracking a receipt of sync messages received from the leader node and the counter is incremented when a sync message is received and decremented when a sync message is not received; and any of the plurality of follower nodes will begin a process of electing the new leader node (see Banks, column 5, lines 1-37).  Hong, from the same or similar fields of endeavor, discloses the sync message is included at the beginning of every hop period and the sync message is used to transmit a hop timer count which reflects a count remaining on a hop timer of the master node when it sets up the sync message and the hop timer tracks the time duration of a hop period (see Hong, column 6, lines 37-67; column 8, lines 54-55, 62-63; column 4, lines 10-32) and increment cycle counter (see figure 5, step 518) and decrement hops to beacon (see figure 6, steps 612, 614; figure 7A), column 11, lines 1-67 and 9-11; column 12-16;  it also decrements a count representing the number of hops prior to searching for another master node).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
For claim 27: 
The wireless mesh network of claim 25, wherein the first nominate message is transmitted on a predetermined channel (see Banks, at least at column 6, lines 8-22; the receiving node rebroadcasts the initial nomination message assuming that the time-to-live value is above the TTL threshold).  
For claim 28: 
The wireless mesh network of claim 27, wherein the first nominate message is also transmitted on a second predetermined channel (see Banks, at least at column 6, lines 8-22, column 5, column 7-8; otherwise transmit a nomination message that is received by a second follower node, which then determines that it should be the new leader node and broadcasts or otherwise transmits a new nomination message).    
Claims 13 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608) further in view of Vandwalle et al. (U.S 2015/0006633).
For claim 13: 
In addition to rejection in claim 13, Banks-Hong further disclose wherein the leader node and the plurality of follower nodes transmit information during a transmission period (see Banks, column 2, lines 30-42) and do not transmit information during a sleep period of the network interval (see Banks, column 5, lines 1-37).  However, Vandwalle, from the same or similar fields of endeavor, discloses issuing master turn off its radio to conserve power when not transmitting discovery beacon and guard period implemented in the discovery windows during which the devices listen and receive but not transmit (see Vandwalle, paragraph [0050]; and [0104]), and each subordinate master retransmits or repackages the anchor master's synchronization parameters within its own discovery beacons; and [0052]; non-master devices may also issue discovery beacons (see Vandwalle, paragraph [0030]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method to modify as taught by Vandwalle. The motivation for doing this is to provide a system networks can provide various services such as to avoid unnecessary additional routing and processing of communications through other devices.

Allowable Subject Matter
Claims 18-24, 29-36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
2/13/2021